                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

ALEXIS SKLAIR, STERLING RETTKE,
and NATHANIEL BROWN, on behalf of
themselves and all others similarly situated,        Case No. 20-CV-02495-ALC

                                Plaintiffs,          STIPULATION OF EXTENSION OF
                                                     TIME TO ANSWER, MOVE, OR
                 -vs.-                               OTHERWISE RESPOND TO THE
                                                     COMPLAINT
 MIKE BLOOMBERG 2020, INC.,

                                Defendant.


       IT IS HEREBY STIPULATED, CONSENTED, AND AGREED, by and between the

undersigned counsel for all parties that:

1.     Defendant Mike Bloomberg 2020, Inc. (“Defendant”), through its undersigned counsel,

has accepted service of the Complaint in the above-captioned civil action (“Complaint”); and

2.     Defendant shall have through June 1, 2020 to answer, move, or otherwise respond to the

Complaint.

Dated: New York, New York                          Dated: New York, New York
       April 17, 2020                                     April 16, 2020


 /s/ Ilann M. Maazel                               /s/ Nicholas M. Reiter
 Ilann M. Maazel, Esq.                             Nicholas M. Reiter, Esq.
 EMERY CELLI BRINCKERHOFF                          VENABLE LLP
 & ABADY LLP                                       1270 Avenue of the Americas, 24th Floor
 600 Fifth Avenue, 10th Floor                      New York, NY 10020
 New York, NY 10020                                Tel.: (212) 307-5500
 Tel.: (212) 763-5000
 Attorneys for Plaintiffs and the Putative Class   Attorneys for Defendant Mike Bloomberg 2020,
                                                   Inc.
